Citation Nr: 1432586	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  At the hearing the VLJ advanced the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In February 2014, the Board remanded the Veteran's claim for additional development.  Following the development, the RO issued a supplemental statement of the case (SSOC) continuing the denial of the Veteran's claim.  The appeal has since been returned to the Board.  


FINDING OF FACT

Skin cancer did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through an October 2010 notice letter, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the October 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) are associated with the claims folder as are both VA and private treatment records.  Also associated with the record on appeal are both private and VA medical opinions/statements from clinicians.  Otherwise, in his December 2011 notice of disagreement, the Veteran reported that he was treated for skin problems following his separation from military service but those physicians who had treated him were deceased and their medical records unavailable.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for skin cancer on appeal.  

II. Analysis

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for certain chronic diseases, such as malignant tumors, when such disease is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  (Parenthetically, the Board notes that skin cancers such as melanoma, basal cell carcinoma, and/or squamous cell carcinoma are identified as malignant growths or tumors.) 

The Veteran served in the United States Navy during World War II in the Pacific theatre of operations.  As noted above, his active military service was from January 1944 to April 1946.  The Veteran has been treated post service for a number of skin cancers as well as for actinic keratosis.  His claim for service connection for skin cancer was received on September 27, 2010.  A November 2010 pathology report notes a diagnosis of basal cell carcinoma, nodular type of the left thoracic back.  

In a January 2011 statement, the Veteran noted that he had been stationed on Midway Island in the Pacific Ocean for two years and that at that time there was absolutely no sun screen or protection from the sun available.  In his December 2011 notice of disagreement, the Veteran reported having been assigned to a ship which had been tied up at Midway Island.  He also reported, 

During that time I was sun burned like leather and we had absolutely no skin protection whatsoever.  If I could, I would beg one of the cooks for some oil to pat on for protection from the sun.  

Service medical records do not reflect any record of complaints for sun burns.  There was no evidence of a skin disability upon separation from active service.  

A service personnel record documents that the Veteran was assigned to the USS Pelias (AS-14), a submarine tender, as well as the USS Griffin (AS-13), also a submarine tender.  The personnel record does not identify when the Veteran was assigned to either the USS Pelias or the USS Griffin.  The Dictionary of American Fighting Naval Ships documents that the USS Pelias was at Midway Island from January 1945 to May 1945, approximately four months.  It also documents that the USS Griffin was at Midway Island from May 1945 to September 1945, also approximately four months.  Based on the histories noted, assuming the Veteran first served at Midway Island in January 1945 while assigned to the USS Pelias, and later continued that service at Midway Island while assigned to the USS Griffin, the total time the Veteran would have been at Midway Island would have been approximately eight months and not the two years he has reported.  The Veteran has not otherwise indicated that he was assigned to any shore command at Midway Island nor does the above service personnel record identify any such assignment.  

A June 2010 treatment record from Wilma F. Bergfeld, MD, of the Cleveland Clinic notes the Veteran's skin evidenced "severe photo damage" and that the Veteran was a golfer.  Of record are a number of medical opinions from private dermatologists who have treated the Veteran.  The opinions reflect the possibility that sun exposure could have led to the Veteran's development of skin cancer or that it contributed to his condition.  In particular, an October 2010 statement from Robert D. Bibb, MD, notes the following:

These skin cancers occur from past sun exposure, specifically UVA/UVB rays which [the Veteran] has been exposed to including his time in the South Pacific.  

Additionally, an undated statement from Michelle A. Mittelbronn, MD, notes the following:

[The Veteran] served two years on the Midway Islands and was exposed to direct sunlight to his face and back where the majority of his skin cancers have occurred.  Please take into consideration the time served and that this may be one of the reasons for his skin cancers.  

In an October 2012 statement, Dr. Mittelbronn reported:

Extensive and intense sun exposure has been proven to cause 95 [percent] of all skin cancers, the predominance of which are basal cell and squamous cell carcinomas.  The appearance of skin cancer after ultraviolet light exposure varies among individuals, but the vast majority of cases occur in the sixth, seventh, and eighth decades of life.  

Otherwise, in a report of March 2011 VA skin examination, the examiner opined that the Veteran's skin cancer was related to sun exposure during his life time but not necessarily "100 percent directly caused by [the Veteran's] sun exposure on Midway Island."  The examiner ultimately concluded that it was less likely than not that the Veteran's skin cancer was related to service.  

In a subsequent April 2014 VA medical opinion, an attending physician in dermatology at the VA Medical Center in Columbia, South Carolina, commented: 

It is not possible for me to determine without speculation the quantity of UV exposure obtained by the Veteran during his service and if this exposure specifically can account for the numerous cutaneous malignancies for which has been treated.  If the [Veteran's] exposure to UV radiation during time on Midway Island was directly responsible for his cutaneous malignancies it would be expected that their onset would have been closer to the time of this exposure and not occur after a delay of more than 50 years. 

The dermatologist also commented that the Veteran had other known risk factors for cutaneous malignancy to include a susceptible skin type (light skin and blue eyed).  She added the following:  

In my opinion the cause of the [Veteran's] multiple skin cancers is most likely multifactorial with the greatest contribution being that of a lifetime of cumulative UV exposure which I cannot definitely pinpoint to his time spent in the military.  

The medical evidence does not reflect that the Veteran was diagnosed with melanoma, basal cell carcinoma, and/or squamous cell carcinoma within the first post-service year.  As noted above, while the Veteran did report receiving treatment for skin problems after separating from active duty, he has not specifically identified having been treated for melanoma, basal cell carcinoma, or squamous cell carcinoma at that time nor are those medical records associated with his treatment available for review.  Otherwise, the Veteran is not considered qualified to provide a medical diagnosis for skin cancer.  

With regard to the medical opinion evidence, the Board finds the April 2014 opinion of the attending physician in dermatology at the Columbia VAMC to be the most persuasive.  The VA dermatologist reviewed the Veteran's claims folder to include the statements and opinions from the Veteran's private dermatologists.  As noted above, those opinions do not link the Veteran's skin cancer to his sun exposure while serving on Midway Island but instead indicate that sun exposure likely played a role.  Otherwise, the VA dermatologist was unable to relate the Veteran's skin cancer to his period of service without resorting to speculation, in part due to the fact that it was not possible to determine the quantity of UV exposure obtained by the Veteran during his service, which includes his duty at Midway Island.  (The Board notes, parenthetically, that the VA dermatologist reviewed the Veteran's VBMS (electronic) file which includes the Board's February 2014 remand and its discussion of the apparent eight months the Veteran served on Midway Island.)

The United States Court of Appeals for Veterans Claims (Court) has held that in cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court stated that, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion."  Id. at 390.  The Court also stated that, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data."  Id. 

In the instant case, the Board finds the VA dermatologist provides a sufficient explanation-that it was not possible to determine the quantity of UV exposure obtained by the Veteran during his service-for her inability to provide an opinion on whether the Veteran's sun exposure during service caused his skin cancer.  Her conclusion in this regard included consideration of opinions and/or statements from other dermatologists.  Furthermore, there would appear to be support in the record for the apparent need for such information.  As noted above, the Veteran is fair skinned and blue-eyed, making him more susceptible to skin damage secondary to sun exposure.  With that said, the above noted June 2010 treatment record from Dr. Bergfeld of the Cleveland Clinic notes the Veteran's skin evidenced "severe photo damage."  Dr. Bergfeld noted that the Veteran was a golfer.  The Veteran's STRs, as noted, do not reflect evidence of or treatment for photo damaged skin nor has evidence been presented that the Veteran's skin evidenced photo damage soon after his release from active duty or is otherwise related to his period of service.  

Thus, the Board finds that the explanation provided in the April 2014 VA dermatological opinion is exactly the type of situation that is contemplated by the Court in Jones: "the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  See 23 Vet. App. at 389.  Here, the VA dermatologist, in light of the medical evidence and the Veteran's history of sun exposure, believed, given the facts, that the quantity of UV exposure obtained by the Veteran during his active duty period was important enough that without it she had to defer reaching a conclusion on the etiological relationship between service and the Veteran's skin cancer.  She found that the evidentiary record before her did not allow for any such estimation of UV exposure notwithstanding her knowledge of the approximate amount of time the Veteran spent at Midway Island.  

Therefore, in weighing the evidence, to include the Veteran's statements and testimony, the Board's finds the April 2014 opinion of the VA dermatologist, who was unable to relate the Veteran's skin cancer to his period of service, to be persuasive and afforded greater evidentiary weight than those statements and opinions of the Veteran's treating private dermatologists.  The private dermatological statements and opinions offered no more than speculation on the possibility of sun exposure playing a role in the Veteran's development of skin cancer.  The April 2014 examiner pointed out that if the sun exposure in service was responsible for the onset of skin cancer, it would be expected to ordinarily occur closer to the exposure and not some 50 years later.  It was also noted that the Veteran had other risk factors unrelated to service, including radiation therapy in 1996 for a parotid tumor.  It was concluded that the cause of skin cancer was multifactorial, with the greatest contribution being a "lifetime of cumulative UV exposure".  In other words, sun exposure in service is not directly implicated as the cause of skin cancer.  When considering the 2years of sun exposure in service, including 8 months at Midway, compared to a lifetime of exposure before and after service, it cannot be said that inservice exposure is as likely as not a major contributing factor to the onset of skin cancer.   

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's skin cancer is related to service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

For the reasons set forth above, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for skin cancer.  The weight of the competent medical evidence is against a finding that the Veteran's skin cancer to his period of active military service.  The Board finds the Veteran's claim for service connection for skin cancer must be denied.  In reaching this conclusion, the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as the 



preponderance of the evidence is against the Veteran's claim, such provisions are not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for skin cancer is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


